department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n fax number contact person contact number identification_number employer_identification_number number release date se t eo ra t date date uil number legend m n m dear ------------ contractual relationship with a for-profit company would violate your tax exempt status under sec_501 of the internal_revenue_code m is a trade_association recognized by the internal_revenue_service as exempt from federal_income_tax under sec_501 of the code m’s membership companies are engaged in the manufacturing and merchandising of m products and represent every segment of the m industry m is governed by a volunteer board_of directors elected by the members and is operated on a day-to-day basis by a paid staff m sponsors two annual trade shows which include exhibits and educational programs m also develops voluntary industry standards sponsors industry research and publishes a monthly membership newsletter in the prior year m’s unrelated_business_income was dollar_figure associations and the conduct of trade shows n also owns an annual trade_show serving the m industry which is held each summer summer show this show consists of m and related product exhibitors and educational programs n is a for-profit corporation n’s primary business is the management of nonprofit this letter is in reply to your letter in which you m requested a ruling whether a m and n entered into an agreement entitled trade_show sponsorship contract for m license n to use m’s name and logo in connection with the summer show actively promote the summer show and solicit booth sales and attendee registrations use commercially reasonable efforts to identify and solicit new exhibitors and attendees for the summer show and refer and or identify such prospects to n provide positive editorial coverage of the summer show before and after each of the summer shows in its communications to the industry ie newsletters news releases magazines and web sites provide to n its prospect and membership list including e-mail address and fax numbers for n’s use solely for promotion of the summer show to prospective exhibitors and attendees participate in an advisory task force and provide services and assistance as mutually agreed regarding the educational portion of the summer show including enlisting faculty and reviewing class proposals sponsor the summer show for the next four years sponsorship contract pursuant to the sponsorship contract m agrees to also pursuant to the sponsorship contract n agrees to produce and manage the summer show pay m a sponsorship fee for each summer show equal to of the gross revenue received as exhibitor booth fees registration admission and existing educational programs for the summer show pay m of the net profit defined as revenues minus cost of sales from any new educational programs provide to m at the summer show at no additional cost to m reasonable space of n’s choosing of up to 20’ x 20’ for m to solicit memberships and sell space in m’s winter show work with n to determine and develop the content of the educational program for the summer show with m having final approval of the general overall design structure and content of the educational program for each summer show and provide to n at m’s winter show at no additional cost to n reasonable space of m’s choosing of up to 20’ x for n to sell space at the summer show permit m to display in the headquarters hotel and exhibition hall banners provided by m that have been coordinated and arranged with n in advance on a reasonable basis accept m’s membership applications new and renewal and dues on-site at each summer show and forward m’s membership applications and dues to m after each summer show provide at the headquarters hotel of the summer show one complimentary hotel sleeping room each for m’s executive director and for the chair up to two additional rooms offered at the negotiated staff rate and two complimentary meeting rooms for m’s use as requested in advance by its executive director cause m’s name and or logo to be used on promotional materials and onsite signage for the summer show provide the members of m with discounted admittances to the summer show and to the educational sessions held in conjunction with the summer show provide at no charge up to ten pages in the official summer show directory for individual photos and listing of the board_of directors of m as well as a listing of the committee members membership information and welcome letter s enter into all contracts for production of the summer show in its name only and not on behalf of m as the owner and producer and bear the expenses therefore prepare and submit regular status reports to include a breakdown of confirmed exhibitors and exhibit booths on hold obtain carry and keep in force a policy of comprehensive general liability and property damage insurance as well as employee practices liability insurance and workers’ compensation insurance all with m named as additional insured arrange and hold a meeting between m’s executive director and n at least nine months prior to each summer show to discuss affordability to exhibitors and attendees physical presentation image marketing and overall flavor of the summer show as well as to review the educational component determining any new educational content and development of a budget for any new educational programs permit m to review audit n’s books_and_records relating to revenues from exhibit booth sales registration admission and existing and new educational programs for the summer show and prepare an accounting of income from exhibitor booth registration admission and existing educational programs within days of each summer show’s closing management of governance in m nor is n even a member of m sec_501 of the code m states that its relationship with n is purely contractual n has no role in the m requests a ruling that the sponsorship contract does not violate m’s status under sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions and modifications sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the function constituting the basis of its exemption sec_513 of the code provides that for purposes of this section the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services for purposes of the preceding sentence an activity does not lose identity as a trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization where an activity carried on for profit constitutes an unrelated_trade_or_business no part of such trade_or_business shall be excluded from such classification merely because it does not result in profit sec_513 of the code provides in part that the term unrelated_trade_or_business does not include qualified convention and trade_show activities of an organization described in sec_513 sec_513 of the code provides that the term convention_and_trade_show_activity means any activity of a kind traditionally conducted at conventions annual meetings or trade shows including but not limited to any activity one or the purposes of which is to attract persons in an industry generally without regard to membership in the sponsoring_organization as well as members of the public to the show for the purpose of displaying industry products or to stimulate interest in and demand for industry products or services or to educate persons engaged in the industry in the development of new products and services or new rules and regulations affecting the industry sec_513 of the code provides that the term qualified_convention_and_trade_show_activity means a convention_and_trade_show_activity carried out by a qualifying_organization described in sec_513 in conjunction with an international national state regional or local convention annual meeting or show conducted by an organization described in sec_513 if one of the purposes of such organization in sponsoring the activity is the promotion and stimulation of interest in and demand for the products and services of that industry in general or to educate persons in attendance regarding new developments or products and services related to the exempt_activities of the organization and the show is designed to achieve such purpose through the character of the exhibits and the extent of the industry products displayed sec_513 of the code provides that the term qualifying_organization means an organization described in sec_501 or which regularly conducts as one of its substantial exempt purposes a show which stimulates interest in and demand for the products of a particular industry or segment of such industry or which educates persons in attendance regarding new developments or products and services related to the exempt_activities of the organization sec_1_501_c_6_-1 of the income_tax regulations provides in part that a business league under sec_501 of the code is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self- sustaining is not a business league sec_1_513-3 of the regulations provides in part that convention and trade_show activities carried on by a qualifying_organization in connection with a qualified convention or trade_show will not be treated as unrelated_trade_or_business consequently income from qualified convention and trade_show activities derived by a qualifying_organization that sponsors the qualified convention or trade_show will not be subject_to the tax imposed by sec_511 sec_1_513-3 of the regulations provides in part that a convention or trade_show activity as defined in sec_513 of the code and sec_1_513-3 will not be considered unrelated_trade_or_business if it is conducted by a qualifying_organization sec_1_513-3 of the regulations provides that under sec_513 of the code a qualifying_organization is one which is described in either sec_501 or and regularly conducts as one of its substantial exempt purposes a qualified convention or trade_show sec_1_513-3 of the regulations provides in part that the term qualified convention or trade_show means a show that is conducted by a qualifying_organization at least one purpose of the sponsoring_organization in conducting the show is the education of its members revrul_58_224 1958_1_cb_242 holds that an organization which operates a trade_show as its sole or principal activity primarily for the purpose of rendering particular services to individual persons is not entitled to exemption from federal_income_tax as an organization described as a business league in sec_501 of the code the organization’s sole activity consists of the staging of an annual merchandise show under the sponsorship of the chamber of commerce the show for the most part consists of exhibits by manufacturers the organization publishes a buyer’s guide which it furnishes free to each exhibitor and retailer the buyer’s guide shows the name of each exhibitor the type of merchandise on display and the location of the exhibit and stresses the economy and convenience of making all purchases of merchandise under one roof admittance is by reservation only and the general_public is excluded from the show the organization’s expenditures include advertising promotion banquets entertainment rent of hotel space for exhibits and other operating_expenses the revenue_ruling finds that the organization is organized and operated for the most part by individuals who are salesmen and or distributors its advertising appears to be directed toward potential retailers and to stress the advantages of making all purchases of merchandise under one roof the income is derived principally from manufacturers and distributors most of whom appear not to be members of the organization the revenue_ruling concludes that the activities of the organization substantially serve the exhibitors and retailers as a convenience and economy in the conduct of their businesses and that the organization is rendering particular services for individual persons as distinguished from the improvement of business conditions generally revrul_67_219 1967_2_cb_210 distinguishes revrul_58_224 supra and discusses trade shows where the object is the promotion and stimulation of interest in and demand for the industries’ products and services in general and which are conducted in a manner reasonably calculated to accomplish that objective and not merely to promote the individual products of the exhibitors the improvement of business conditions of one or more lines of business through promotion of interest in and stimulation of demand for industry products in general is one of the purposes for which exemption is recognized under sec_501 of the code a trade_show accomplishes this purpose when the principal effect of the exhibition of products and services is the promotion and stimulation of interest in and demand for the exhibited lines of products and services rather than merely being conducted to provide exhibitors a mart or facility for making sales of their products or services to persons attending the show revrul_78_240 c bn holds that a business league exempt under sec_501 of the code that receives reasonable_compensation for sponsoring and endorsing an international commercial trade_show which is not a sales facility and at which the league performs educational and supporting services is not engaged in unrelated_trade_or_business under sec_513 the revenue_ruling concludes that by planning and staffing educational portions of the show the business league contributes importantly to the accomplishment of its own exempt purposes since the show as a whole stimulates interest in and demand for services of the professional while educating members on matters of professional interest and because the league’s endorsement of the show attracts to the event more members of the profession and the public enhancing the show’s educational and demand-creating impact the activity is considered to be substantially related to the accomplishment of the league’s exempt_purpose activities that promote demand for industry products and services like other advertising activities generally would constitute trade_or_business under sec_513 of the code if carried on for the production_of_income sec_513 is a narrow exception to what constitutes unrelated_trade_or_business under sec_513 the activities described in sec_513 are specifically excepted from the definition of unrelated_trade_or_business because they are conducted by a qualifying_organization in furtherance of its exempt purposes and in connection with a convention annual meeting or trade_show the term convention annual meeting or trade_show as used in sec_513 refers to a specific event at which individuals representing a particular industry and members of the general_public gather in person a one location during a certain period of time not only must the activities be conducted at a convention annual meeting or trade_show but the character of the exhibits and the extent of the industry products displayed at the show must be designed to stimulate interest in and demand for the products and services of the industry in general or to educate persons in attendance regarding new developments or products and services related to the exempt_activities of the organization it is the nature of the activities and their connection to a specific convention annual meeting or trade_show that distinguishes qualified_convention_and_trade_show_activity within the meaning of sec_513 and the regulations from other types of advertising and promotional activities conducted by organizations described in sec_501 m has shown that its activities with regard to the summer show and the sponsorship contract are to promote and stimulate interest in and demand for the m products and are conducted in a manner reasonably calculated to accomplish that objective m’s activities do not merely promote the individual m products or provide exhibitors a mart or facility for making sales of their products as discussed in revrul_58_224 supra m’s activities with regard to the summer show are substantially related to its exempt purposes under sec_501 of the code and are substantially_similar to the organization described in revrul_67_219 supra this is shown under the sponsorship contract which specifically provides for m’s determination and development of the content of the educational program for the summer show enlisting faculty and reviewing class proposals and having the final approval of the general overall design structure and content of the educational program the fact that m receives reasonable_compensation for endorsing and sponsoring the summer show is not a bar to the activity under sec_501 as discussed in revrul_78_240 supra sponsorship contract does not disturb m’s status under sec_501 of the code accordingly based on the facts and circumstances presented we rule that the this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any such change should be reported to the ohio tax exempt and government entities te_ge customer service office because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records a copy of this ruling is being forwarded to the ohio te_ge customer service office except as we have specifically ruled herein we express no opinion as to the consequences of these transactions under the cited provisions or under any other provisions of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours manager exempt_organizations technical group
